             Case 1:18-cv-11218-AKH Document 54 Filed 12/11/19 Page 1 of 8

                                                                        USDCSDNY
                                                                        DOCUMENT
                                                                      . ELECTRO NI CALLY FILED
      UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK
                                                                       DOC#:
                                                                             -:-----+--lr-::a,---
      ------------------------------------------------- X
                                                                       DATE FILE:0:

      CVARVONHABSBURGGROUP,L~C,
                                                                 OPININON AND ORDER
                                         Plaintiff,              GRANTING PLAINTIFF'S
                 V.                                              MOTION.FOR SUMMARY
                                                                 JUDGMENT
      DECURION CORPORATION and ELK
      MOUNTAIN RESORT, LLC                                       18 Civ. 11218 (AKH)
                                                                            ::
                                         Defendants.

      ------------------------------------------------- X

     ALVIN K. HELLERSTEIN, U.S.D.J.:

                      Plaintiff Cvar VonHabsburg Group, LLC ("CVHG" or~'Plaintiff') seeks

     recovery for accounts stated in connection with consulting services it provided to Defendants

     Decurion Corporation ("Decurion") and Elk Mountain Resort, LLC ("Elk Mountain")

     (collectively, "Defendants"). Plaintiff now moves for summary judgment on all claims. For the

     reasons that follow, Plaintiff's motion is granted.

                                              BACKGROUND

                      CVHG, which was founded by Dr. Margeaux Cvar, provides specialized business

     evaluation services. Decurion is a holder of real estate and operating companies. It is the parent

     company and sole member of Elk Mountain. Over a period of years, Plaintiff provided

     consulting services to Decurion and its subsidiaries. Dr. Cvar also had a personal relationship

     with Michael R. Forman, who was the Chairman of the Board and CEO of Decurion until he

     passed away in January 2019.

                      To be paid for CVHG's services to Decurion and its subsidiaries, Dr. Cvar

     regularly provided invoices directly to Mr. Forman via fax, via mail, and/or person~lly. CVHG

./   alleges that three invoices remain unpaid: 1) an invoice, dated July 25, 2012 (the "2012
                                                       1
           Case 1:18-cv-11218-AKH Document 54 Filed 12/11/19 Page 2 of 8




Invoice"), charging $49,265 for strategic evaluations of movie theaters and snack bars owned by

Decurio_n; 2) an invoice, dated February 4, 2013 (the "2013 Invoice"), charging $58,280 for

services related to the potential operation of a resort; and 3) an invoice, dated October 15, 2015

(the "2015 Invoice"), charging $84,872 for updating a business plan related to a potential sale of

Elk Mountain. According to fax cover sheets and an affidavit submitted by Dr. Cvar, Dr. Cvar

sent all three invoices to Mr. Forman's personal fax number. Defendants never objected.

                 According to Defendants, CVHG did not perfom1 the work for which it now seeks

payment. Defendants argue that the three invoices must be fraudulent because Defendants had

stopped hiring CVHG by 2012, when the relationship between Dr. Cvar and Mr. Fo1man

ruptured. 1 According to a declaration submitted by James D. Vandever (the "Vandever

Declaration"), Vice-President and Counsel for Decurion, Mr. Forman never requested any

services from Dr. Cvar after the breakdown of their relationship in 2012. According to Dr. Cvar,

the rupture in the relationship with Mr. Forman was only temporary. Despite the temporary

break in their personal communication, she says, their business relationship continued. Dr. Cvar

provided examples of correspondence and checks the two exchanged through 2015.

                 Defendants cite other indicia, which they argue show fraud. They say most of the

assets in the business division referenced in the 2012 Invoice were sold in 2008, and that Elk

Mountain, the subject of the work for the2013 Invoice and 2015 Invoice, ceased operations in

2009. CVHG disputes that the assets from the 2012 Invoice had been sold, noting that

Decurion's website still lists multiple theaters as holdings to this day. Regarding Elk Mountain,
       '
CVHG acknowledges that the business was not operating but says CVHG performed work to



1 In2015, Dr. Cvar left a voicemailin which she chastised Mr. Fonnan for "desert[ing]'' her "at the end of2012"
and for other personal and professiona Ioffenses. ECF No. 4 7, Ex. A. In an affidavit submitted in another case, Dr.
Cvarasserted that Mr. Forman "broke off relations with [her]" in or about 2012. ECFNo. 46, Ex. A, at 4.

                                                          2
        Case 1:18-cv-11218-AKH Document 54 Filed 12/11/19 Page 3 of 8




position Elk Mountain for a prospective sale. Finally, Defendants believe the 2015 Invoice is

copied and pasted from an invoice from 2000 (the "2000 Invoice"). CVHG responds that the

two invoices only coincidentally bill the same amount.

               CVHG brings three claims for account stated under New York law, one for each

of the allegedly unpaid invoices. ECF No. 22. Following discovery, CVHG moved for

summary judgment.

                                          DISCUSSION

               Summary judgment should be granted where "the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law." Fed. R. Civ. P. 56(a). A genuine issue of material fact exists "if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party." Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). In ruling on a motion for summary judgment, the Court "is ...

requir~d to view the evidence in the light most favorable to the party opposing summary

judgment, to draw all reasonable inferences in favor of that party, and to eschew credibility

assessments." Amnesty Am. v. Town of West Hartford, 361 F.3d 113, 122 (2d Cir. 2004). ''The

mere existence of a scintilla of evidence in support of the [nonmoving party]'s position will be

insufficient; there must be evidence on which the jury could reasonably find for the [nonmoving

party]." Anderson, 477 U.S. at 252.

              · Plaintiff seeks recovery for accounts stated. To establish a claim for account

stated under New York law, a plaintiff must show that "(1) an account was presented; (2) it was

accepted as correct; and (3) debtorpromised to pay the amount stated." IMG Fragrance Brands,

LLC v. Houbigant, Inc., 679 F. Supp. 2d 395, 411 (S.D.N.Y. 2009). "The second and third

requirements (acceptance of the account as correct and a promise to pay the amount stated) may



                                                  3
        Case 1:18-cv-11218-AKH Document 54 Filed 12/11/19 Page 4 of 8




be implied if 'a paity receiving a statement of account keeps it without objecting to it within a

reasonable time or if the debtor makes partial payment."' Id. (quoting LeBoeuf, Lamb, Greene &

MacRae, L.L.P. v. Worsham, 185 F.3d 61, 64 (2d Cir. 1999). The delivery of an invoice for

services performed, and retention of same without objection, qualifies as an account stated.

Glassman v. Weinberg, 154 A:D.3d 407,408 (1st Dep't 2017); White Diaomond C Morrison

Cohen Singer & Weinstein, LLP v. Waters, 13 A.D.3d 51, 51-52 (1st Dep't2004).

               In support of its motion, CVHG provides each of the three invoices and

corresponding fax records. It also provides an affidavit in which Dr. Cvar explains her typical

practice for billing Defendants and states that Defendants never objected to the invoices at issue.

Defendants argue that the New York Dead Man's Statute, CPLR4519,precludes Plaintiff from

relying on Dr. Cvar' s personal communications and transactions with Mr. Forman. The Dead

Man's Statute "disqualifies parties interested in litigation from testifying about personal

transactions or communications with deceased." Poslock v. Teachers' Retirement Bd. of

Teachers' Retirement Sys., 88 N.Y.2d 146,150 (N.Y. 1996). "[E]yidence excludable under the

Dead Man's Statute should not be used to support summary judgment." Phillips v. Joseph

Kantor & Co., 31 N.Y.2d 307,313 (N.Y. 1972}. However, the statute does not exclude

documentary evidence of an interested party's dealings with the decedent. Dawes v. J. Muller &

Co., 176 A.D.3d 473,474 (1st Dep't 2019). CVHG has produced documentary evidence of its

regular billing practice, the three invoices at issue, and the type of work it performed for

Defendants.

               Defendants fail to refute Plaintiff's alleged facts with admissible evidence. Under

Local Civil Rule 56.1, every paragraph in a moving party's statement of material facts "will be

deemed to be admitted for purposes of the motion unless specifically controverted by a



                                                  4
        Case 1:18-cv-11218-AKH Document 54 Filed 12/11/19 Page 5 of 8




correspondingly numbered paragraph in the statement required to be served by the opposing

party." S.D.N.Y. Local Civ. R. 56.l(c). For the opponent, "each statement controverting any

statement of material fact ... must be followed by citation to evidence which would be

admissible, set forth as required by Fed. R. Civ. P. 56(c)." S.D.N.Y. Local Civ. R. 56.l(c). In

Defendants' Local Rule 56.1 Response to Plaintiff's Statement of Material Facts ("Defendants'

56.1.Response"), ECFNo. 49, Defendants do not cite a single item of evidence. For over half of

the paragraphs in Plaintiff's Local Civ. R. 56.1 Statement of Material Facts ("Plaintiff's 56.°J

Statement"), Defendants respond with a single word: "Deny."

               Defendants' 56.1 Response is plainly insufficient. As a result, the facts in

Plaintiff's Rule 56.1 Statement are deemed admitted. See Teamsters Local 456 Pension, Health

& Welfare, Annuity, Educ. & Training, Industry Advancement & Legal Servs. Funds v. CRL

Transp., Inc., No. 18 Civ. 2056, 2019 WL 3960099, at *1 n.l (S.D.N.Y.Aug. 22, 2019)

("Because Defendant fails to cite any evidence in support of its denials, Plaintiffs' 56.1

Statement is deemed admitted for purposes of the Motion."); Deluca v. Bank of Tokyo-Mitsubishi

UFJ, Ltd., No. 06 Civ. 5474, 2008 WL 857492, at *6 (S.D.N.Y. Mar. 31, 2008) ("Although the

plaintiff asserts that many facts asserted by the defendant are 'denied,' they are actually deemed

admitted where the plaintiff fails to cite to admissible evidence controverting the defendant's

statements."); Gallimore-Wright v. Long Island R.R. Co., 354 F. Supp. 2d 478,488 (S.D.N.Y.

2005) (finding that where party fails to identify supporting evidence in its opposition to moving

party's Rule 56.1 statement, "the Court is entitled to assume that there is none"). The admitted

facts in Plaintiff's 56.1 Statement, supported by record evidence, show that CVHG presented that

invoices at issue to Defendants for work performed by CVHG, and Defendants failed to object to




                                                  5
          Case 1:18-cv-11218-AKH Document 54 Filed 12/11/19 Page 6 of 8




the invoices or pay the balances due. These facts are sufficient to prove Plaintiffs' three claims

for accounts stated.

                 Even if I do consider the evidence presented by Defendants in their brief and

supporting declarations, 2 none creates a genuine dispute of material fact. Defendants argue no

liability for account stated exists because Plaintiff never performed the underlying work for

which it is charging Defendants; instead, they say, Plaintiff created fraudulent invoices. Fraud,

mistake, or other equitable considerations can prevent recovery for account stated. LLT Int'!,

Inc. v. MCITelecomms. Corp., 69 F. Supp. 2d 510, 516-17 (S.D.N.Y. 1999). Still, "bald

concluso1y allegations of fraud, mistake and other equitable considerations are insufficient to

defeat a motion for summary judgment." Liddle, 0 'Connor, Finkelstein & Robinson v.

Koppelman, 215 A.D.2d 204,204 (1st Dep't 1995).

                  Defendants raise three arguments to support their assertion of fraud: They state

that Dr. Cvar's relationship with Mr. Forman became fractured prior to the time she would have

performed the alleged work, business entities listed on the invoices were no longer operational or

were no longer owned by Decurion at the relevant time, and one of the invoices appears to be

copied and pasted from an earlier record. All three accusations are speculative and contradicted

by evidence in the record.

                  First, while Dr. Cvar and Mr. Fonnan's relationship underwent various conflicts,

evidence in the record establishes that they continued to communicate at the releviint times. For

example, Mr. Forman wrote Dr. Cvar multiple checks in 2015. ECF No. 51, Ex. E. Ina




2 Even in the absence of citations to the record in Defendants' 56.1 Response, the Court may conduct a broader
review ofother documents supporting Defendants' opposition. See Williams v. R.H. Donnelley Inc., 199 F. Supp. 2d
172, 173 11. l (S.D.N.Y. 2002) ("[S]o as to not unduly prejudice plaintiff for her attorney's procedural error, we will
deem the facts set forth in plaintifrsmemorandum oflawsufficient to satisfy Rule 56.l to the extent that the rule is
othe1wise complied with. However, where a stated fact.is nowhere controverted, it will be deemed admitted.").

                                                           6
         Case 1:18-cv-11218-AKH Document 54 Filed 12/11/19 Page 7 of 8




handwritten letter from 2015, Mr. Forman said that he was looking_forward to seeing Dr. Cvar.

ECF No. 42, Ex. 4. Defendants, by contrast, do no cite any evidence showing that Mr. Fonnan

and Dr. Cvar's relationship never resumed after the 2012 conflict.

                 Second, Defendants rely only on the unsupported claims of the Vandever

Declaration to assert that Decurion had sold most of the assets referenced in the 2012 Invoice

years prior. However, even the Vandever Declaration acknowledges that Decurion continued to

hold some movie theaters. Plaintiff also provides evidence from Decurion's website that it still

holds theaters today. ECF No. 51, Ex. B. Thus, even viewing the evidence in the light most

favorable to the Defendants, nothing in the record would preclude CVHG from having

performed analysis related to theaters and snack bars in 2012. 3 Similarly, nothing in the record

rebuts CVHG's contention that it performed work on Elk Mountain in 2013 and 2015 to position

Elk Mountain for a sale. There is no dispute that Elk Mountain was not operational at the time of

the 2013 and 2015 Invoices, but the entity continued to exist and had assets to be sold. CVHG

attached the 2015 business plan it prepared to show the services it performed. ECF No. 42, Ex.

13. Defendants do not address that point, that CVHG actually continued to perform services

useful to Defendants.

              · Third, the only overlap between the 2015 Invoice and the 2000 Invoice is the total

amount billed. The invoices otherwise appear completely different. Compare, ECF No. 42, Ex.

9, with ECF No. 42, Ex. 11. This does not support the speculation in the Vandever Declaration,

which again does not cite any documentary evidence, that CVHG copied and p~sted to generate a

fraudulent invoice. In summary, even taking as true all of the evidence presented by Defendants,



3 CVHG also produced a copy ofa portfolio review for Decurion's theater holdings in the third quarter of2012.

ECF No. 42, Ex. 7. While the completed portfolio review postdatesthe2012Invoice,it supports CVHG's
contention that its analysis of the theater holdings was ongoing in 2012.

                                                        7
         Case 1:18-cv-11218-AKH Document 54 Filed 12/11/19 Page 8 of 8




Defendants have failed to rebut Plaintiff's showing that it is entitled to payment for the three

invoices.

                                         CONCLUSION

               For the foregoing reasons, Plaintiff's motion for summary judgment is granted.

TI1e oral argument currently scheduled for January 9, 2020 is canceled. The Clerk is directed to

terminate the open motion and enter judgment for the Plaintiff against Defendants Decurion

Corporation and Elk Mountain Resort, LLC in the amount of $183,786.00, with interest and

costs.

               SO ORDERED.

Dated:         Decemberl02019
               New York, New York
                                                      United States District Judge




                                                  8
